Cross appeals from a judgment of the Supreme Court at Special Term, entered in Broome County, which, in a proceeding under section 330 of the Election Law, sustained the reje_c£ion of a designating petition for lack of a sufficient number of valid signatures. Petitioner filed a designating petition for nomination as the Republican Party candidate for the office of County Clerk of Broome County containing 1,272 signatures. Upon objections filed by respondent Davis, the Board of Elections struck 301 signatures and rejected the petition as insufficient (Election Law, § 136, subd. 6, par. [e]). Upon the hearing upon petitioner’s application to review the board’s decision, counsel stipulated that 271 signatures were invalid. Special Term found that an additional 12 signatures were invalid for noncompliance with section 135 of the Election Law and sustained the rejection of the designating petition. The board has cross-appealed from so much of the judgment as validated 18 signatures rejected by them. We concur with Special Term’s finding that pages containing 12 of the disputed signatures were not executed or authenticated in substantial compliance with the provisions of subdivisions 2 and 3 of section 135 of the Election Law with the result that the designating petition is insufficient and, accordingly, affirm the judgment dismissing the petition herein. We do not reach the issues raised by cross appellants. Judgment affirmed, without costs. Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Sweeney, JJ., concur.